  Case 9:18-cr-00042-MJT Document 11 Filed 11/14/18 Page 1 of 6 PageID #: 36


                                                                             U.s. DISTRICT COURT
                         IN THE UNITED STATES DISTRICT COURT EAS ItRN DISTRICT OF TEXAS
                          FOR THE EASTERN DISTRICT OF TEXAS         NOV 1 4 2018
                                    LUFKIN DIVISION
                                                                       BY
 UNITED STATES OF AMERICA                                              DEPUTY

 v.                                                    No. 9:1 SCR
                                                       Judge
 ALEXANDER NATHAN BARTER

                                        INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

                                          Count One

                                                  Violation: 18 U.S.C. § 2422(a)
                                                  (Attempted Coercion and Enticement)

          Between on or about October 9, 2018, and on or about October 19, 2018, in the

Eastern District of Texas, and elsewhere, Alexander Nath n Barter, defendant, did

knowingly persuade, induce, entice, and coerce, and did knowingly attempt to persuade,

induce, entice, and coerce, any individual to travel in interstate commerce to engage in


prostitution and any sexual activity for which any person could be charged with an ¦

offense. Specifically, Alexander Nathan Barter, did knowingly attempt to persuade,

induce, entice, and coerce an individual known to the Grand Jury to travel in interstate

commerce with a minor less than 18 years old to engage in sexual conduct in violation of

Texas Penal Law Section 22.021.

          In violation of 18 U.S.C. § 2422(a).




Indictment - Page 1
  Case 9:18-cr-00042-MJT Document 11 Filed 11/14/18 Page 2 of 6 PageID #: 37



                                         Count Two

                                                  Violation: 18 U.S.C. §§ 2252A(a)(5)(B)
                                                  and (b)(2) (Possession of Child
                                                  Pornography)

          On or about October 19, 2018, in the Eastern District of Texas, Ale ander

Nathan Barter, defendant, did knowingly possess material, namely, an RCA tablet

computer, bearing FCCID #ACH CT6873 W containing a 32GB micro SD card, that

contained images of child pornography, as defined in Title 18, United States Code,

Section 2256(8), involving a prepubescent minor and a minor who had not attained 12

years of age, that had been shipped and transported using any means and facility of

interstate and foreign commerce; that had been shipped and transported in and affecting

interstate and foreign commerce by any means, including by computer; and that had been

produced using materials that had been mailed and shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.

Included among the images that the defendant, Ale ander Nathan Barter, possessed

were the following:

                 FILE NAME                              DESCRIPTION
                      3yo_boy.avi       This 56-second video depicts a prepubescent male
                                        lying on his stomach on a bed while an adult male
                                        penetrates the prepubescent male s anus with his
                                        erect penis.
      3 Y oLeah W atchesMomF uck        This 57-second video depicts an adult male lying
      ThenF orcedT o S itOnCo ck_       on his back and engaging in vaginal intercourse
          OriginalwSound_.wmv           with an adult female. The adult female moves
                                        and places a prepubescent female on top of the
                                        adult male, whose erect penis penetrates the
                             genitals of the prepubescent female.
   2011 7yo Elly - SUCK AND  This 1-minute, 9-second video depicts a
 CUM IN MOUTH (sound 2013 by prepubescent female positioned before an adult
             DRTMND SK)). avi           male and performing oral sex on his erect penis.

Indictment - Page 2
  Case 9:18-cr-00042-MJT Document 11 Filed 11/14/18 Page 3 of 6 PageID #: 38



   9yo Jenny nude with legs spread           This image depicts a prepubescent female wearing
     wide apart showing pussy -              black knee-high stockings and a collar while her
  underage Lolita r_ygold pthc ptsc          hands are bound together and her legs are bound
     ddogprn pedo tiybg cgukd sex            apart with yellow rope, exposing her genitals to
     oreteen hussyfan kiddie kiddy           the camera, which are the focus of the image.
                      pom.jpg

          In violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).


              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

          Upon conviction of the offense alleged in this Indictment, the defendant,

Ale ander Nathan Barter, shall forfeit to the United States his interest in the following

property, including, but not limited to:

          1. RCA tablet computer, bearing FCCID #ACHRCT6873 W and containing a
                32GB micro SD card.
          2. Apple iPod Touch 6G, bearing serial number CCQSJ15BGGNJ.
          3. Alcatel A382G cellular phone, bearing IMEI #013090004955676.

          This property is forfeitable pursuant to 18 U.S.C. §§ 2253(a)(1) and (a)(3), and 18

U.S.C. §§ 2428(a)(1) and 2428(b)(1)(A) based upon the property being:

          (1) any property, real or personal, that was used or intended to be used to
                 commit or to facilitate the commission of a violation of 18 U.S.C.
                      § 2422(b), 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1), and 18 U.S.C.
                      §§ 2252A(a)(5)(B) and (b)(2);
By virtue of the commission of the offense alleged in this Indictment, any and all interest

the defendant has in this property is vested in and forfeited to the United States pursuant

to 18 U.S.C. §§ 2253(a)(1) and (a)(3), 18 U.S.C. §§ 2428(a)(1), 2428(b)(1)(A), and 28

U.S.C. § 2461(c).

                                                               <; BILL


                                                       GRAND             FOREPERSON
Indictment - Page 3
  Case 9:18-cr-00042-MJT Document 11 Filed 11/14/18 Page 4 of 6 PageID #: 39




JOSEPH D. BROWN
UNITED STATES ATTORNEY


                      -        Date
MARISA J. MILLER /
Assistant United States Attorney




Indictment - Page 4
  Case 9:18-cr-00042-MJT Document 11 Filed 11/14/18 Page 5 of 6 PageID #: 40




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        LUFKIN DIVISION

 UNITED STATES OF AMERICA .. §
                                                 §
 v.              §           No.        9:18CR
                                                 § Judge
 ALE ANDER NATHAN BARTER §

                                    NOTICE OF PENALTY

                                            Count One

           Violation: 18 U.S.C. § 2422(a)

          Penalty: Imprisonment for not more than twenty years; a fine of not
                           more than $250,000; and a term of supervised release of not
                           less than five years to life.

           Special Assessment: $ 100.00

                                            Count Two

           Violation: 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)

           Penalty: Imprisonment for not more than ten years; but if any image of
                            child pornography involved in the offense involved a
                            prepubescent minor or a minor who had not attained 12 years
                            of age, such person shall be imprisoned for not more than
                            twenty years; and, if the defendant has a prior conviction
                            under this chapter, section 1591, chapter 71, chapter 109A,
                            chapter 117, or under section 920 of title 10 (article 120 of the
                            Uniform Code of Military Justice), or under the laws of any
                                State relating to aggravated sexual abuse, sexual abuse, or
                                abusive sexual conduct involving a minor or ward, or the
                                production, possession, receipt, mailing, sale, distribution;,
                                shipment, or transportation of child pornography or se
                                trafficking of children, such person shall be imprisoned for
                                not less than ten years and not more than twenty years; a fine
                                of not more than $250,000; and a term of supervised release
                                of not less than five years to life.


Notice of Penalty - Page 1
   Case 9:18-cr-00042-MJT Document 11 Filed 11/14/18 Page 6 of 6 PageID #: 41




            Special Assessment: $ 100.00




Notice of Penalty - Page 2
